The appellant gave notice to Chester M. George, prosecuting attorney for the Sixty-fifth Judicial Circuit, on June 28, 1927, which notice was acknowledged by the prosecuting attorney on the same day that he would appeal to the Supreme Court of Indiana from the judgment rendered against him in the Rush Circuit Court on June 28, 1927. The transcript was filed in the Supreme Court on September 23, 1927. It was necessary that the transcript be filed within sixty days after the appeal was taken. Acts 1927, ch. 132, p. 411, § 16. Upon the authority of Dudley v. State
(1928), 200 Ind. 398, 161 N.E. 1, the appeal is dismissed. *Page 312